Order entered May 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00168-CV

           DALLAS CLEAN ENERGY MCCOMMAS BLUFF, LLC, Appellant

                                               V.

                        WESTERN SURETY COMPANY, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-15-00510-CV

                                           ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We DENY appellant’s April 14, 2015 motion to stay appeal.

       We GRANT appellant’s April 14, 2015 motion for an extension of time to file a brief.

Appellant shall file a brief by JUNE 15, 2015. We caution appellant that no further extension of

time will be granted absent extraordinary circumstances.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE